DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“control circuitry configured” and “an evaluation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2006/0119851 A1 by Bounaix (hereinafter Bounaix).

Regarding Claim 1, Bounaix teaches a portable optical spectroscopy device (Fig. 1, Title, Par. [0004, 0035]) for analyzing a gas sample and/or for measurement of species concentration, number density, or column density (Fig. 1 @ 10, Abstract, Par. [0046, 0049]), the device comprising the following: 
a measuring chamber with the gas sample to be analyzed (Fig. 1 @ 10, Abstract, Par. [0046, 0049]); 
a light source with at least one laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) for emitting a light beam along a light path (Fig. 1 @ 12, Abstract, Par. [0047, 0049]) running through the measuring chamber at least in certain regions (Fig. 1 @ 10, Abstract, Par. [0049]), wherein the at least one laser diode of the light source (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is a semiconductor laser diode (Par. [0005]); 
control circuitry configured to modulate a wavelength of the light beam emitted by the light source (Par. [0057], i.e. the modulation); 
(Fig. 1 @ 64, Par. [0056]) and at least one second optical detector (Fig. 1 @ 52, Par. [0056]), the first and the at least one second optical detector being arranged with respect to the laser diode (Fig. 1 @ 14, 64, 52, Par. [0056]) such that with the first optical detector (Fig. 1 @ 64, Par. [0056]) at least a part of the light emitted by the laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is detected after the light has passed through the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]) m-times (Par. [0056]: when beam 12A strikes second mirror 46 a small portion of the intensity of the beam passes through the mirror even though no aperture or window is provided since most mirrored surfaces are not 100% reflective. The portion of light beam 12A that passes through second mirror 46 provides a second exit beam 62 that engages a third photo detector 64 thus teaches m-times), and at least a part of the light emitted by the laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is detected with the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) after the light has passed through the measuring chamber n-times (Par. [0052]: Beam 12A is reflected sequentially between mirrors 44 and 46 a number of times before exiting second mirror 46 through a small aperture 48. The exit beam 50 impinges on a second photo detector 52, [0056]: beam 12A within cell 10 encounters second mirror 46 most of the beam intensity is reflected back towards first mirror 44 and subsequently repeatedly reflected between first mirror 44 and second mirror 46 to finally pass out through second window 48 to form exit beam 50 thus teaches n-times), where n > m applies (Par, [0052, 0056], teaches n > m); and 
(Fig. 1 @ 42, Par. [0052]) for evaluating a signal characteristic (Par. [0053-0056, 0058]) output by the first optical detector (Fig. 1 @ 64, Par. [0056]) and/or a signal characteristic output by the at least one second optical detector (Fig. 1 @ 52, Par. [0056]). 

Regarding Claim 6, Bounaix teaches wherein the at least one laser diode is adapted to selectively emit light in a first frequency spectrum or light in at least one second frequency spectrum, wherein the first frequency spectrum is matched to a first absorption line of a species to be detected in the gas sample to be analyzed, and wherein the second frequency spectrum is matched to a second absorption line of the species, wherein the first absorption line is stronger than the second absorption line (Par. [0002]: The rate of absorption of the light beam is used as an indicator of the level of concentration of the gas in the sample, [0035]: low-level concentrations of a selected gas, [0049]: tunable laser diode absorption spectroscopy, [0053], [0057]: laser beam 12 that varies in frequency over a selected bandwidth. Each current pulse produces light that varies in frequency above and below the frequency that undergoes the greatest absorption of the specific gas the instrument is designed to detect. Thus teaches the limitations).

Regarding Claim 8, Bounaix teaches wherein the at least one laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is arranged at a first end region of the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]), and the first optical detector (Fig. 1 @ 64, Par. [0056]) is arranged at an opposite second end region of the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]) such that at least a part of the light (Fig. 1 @ 12, Abstract, Par. [0047, 0049]) can be detected by the first optical detector (Fig. 1 @ 64, Par. [0056]) after the light has passed exactly once (Par. [0056]: However, when beam 12A strikes second mirror 46 a small portion of the intensity of the beam passes through the mirror even though no aperture or window is provided since most mirrored surfaces are not 100% reflective. The portion of light beam 12A that passes through second mirror 46 provides a second exit beam 62 that engages a third photo detector 64 thus teaches passed exactly once) along the light path through the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]), and wherein the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) is arranged such that its receiving axis runs parallel to a receiving axis (both receiving axis are parallel) of the first optical detector (Fig. 1 @ 64, Par. [0056]).  

Regarding Claim 9, Bounaix teaches wherein a reflector (Fig. 1 @ 46, Par. [0056]) is provided at least at the second end region of the measuring chamber for reflecting a portion of the light emitted by the laser diode after it has passed exactly once through the measuring chamber (See Claim 8 rejection).  

Regarding Claim 10, Bounaix teaches wherein the first optical detector (Fig. 1 @ 64, Par. [0056]) is arranged behind the reflector (Fig. 1 @ 46, Par. [0056]) with respect to an emission direction of the laser diode (Fig. 1 @ 12, 62, Par. [0056]) and adapted to detect at least a part of the light not reflected (Par. [0056]: However, when beam 12A strikes second mirror 46 a small portion of the intensity of the beam passes through the mirror even though no aperture or window is provided since most mirrored surfaces are not 100% reflective. The portion of light beam 12A that passes through second mirror 46 provides a second exit beam 62 that engages a third photo detector 64 thus teaches at least a part of the light not reflected) by the reflector (Fig. 1 @ 46, Par. [0056]).  

Regarding Claim 11, Bounaix teaches wherein an additional reflector (Fig. 1 @ 44, Par. [0056]) is arranged at the first end region of the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]) which interacts with the reflector (Fig. 1 @ 46, Par. [0056]) arranged at the second end region of the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]) such that at least a part of the light emitted by the laser diode (Fig. 1 @ 12, Abstract, Par. [0047, 0049]) passes several times (Par. [0056]) through the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]) until it is detected by the at least one second detector (Fig. 1 @ 52, Par. [0056]).  

Regarding Claim 12, Bounaix teaches wherein the device is handheld and configured as a portable optical spectroscopy apparatus for measurement of gas concentration, and wherein the device can be held with a single hand (Fig. 1, Title, Abstract, Par. [0004, 0035]).  

Regarding Claim 13 Bounaix teaches further comprising a pump (Abstract) that continuously pumps the gas to be analyzed through the measuring chamber (Abstract. Also see Claim 1 rejection); and/or 
further comprising a telescoping sample probe; and/or 
further comprising a rigid probe for measurement of underground gas concentrations.  

Regarding Claim 14, Bounaix teaches a portable optical spectroscopy method for measurement of species concentration, number density, or column density (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim), the method comprising the steps of: 
holding a portable optical spectroscopy device in an area to be measured (Fig. 1, Title, Par. [0004, 0035]), said portable optical spectroscopy device being a device according to claim 1 density (See Claim 1 rejection); 
emitting light from the light source of the portable optical spectroscopy device through the measuring chamber of the device (See Claim 1 rejection); 
receiving light via the first optical detector and the at least one second optical detector of the device (See Claim 1 rejection); and 
evaluating a signal characteristic output by the first optical detector and the at least one second optical detector of the device (See Claim 1 rejection); 
wherein the device has a plurality of operational modes measuring a same absorption feature or different absorption features of the species, and wherein said device switches between modes depending on measured absorbance (Par. [0002]: The rate of absorption of the light beam is used as an indicator of the level of concentration of the gas in the sample, [0035]: low-level concentrations of a selected gas, [0049]: tunable laser diode absorption spectroscopy, [0053]: The system can be adapted to detect different selected gases by changing out the laser diode to one that produces the frequency of light most readily absorbed by the gas of interest, [0057]: laser beam 12 that varies in frequency over a selected bandwidth. Each current pulse produces light that varies in frequency above and below the frequency that undergoes the greatest absorption of the specific gas the instrument is designed to detect. Thus teaches the limitations).  

Regarding Claim 15, Bounaix teaches wherein: 
a first operational mode is selected from the group consisting of wavelength modulation spectroscopy, frequency modulation spectroscopy, two-tone frequency modulation spectroscopy, cavity ringdown spectroscopy, and rapid-scan direct absorption spectroscopy (Par. [0057], i.e. the modulation); 
a second operational mode determines absorbance from a measurement of width of the absorption feature (Par. [0057]: bandwidth, i.e. the width); 
a third operational mode comprises direct absorption spectroscopy (Par. [0002]: methane, directly absorbed by methane); 
a fourth operational mode determines absorbance from a measurement of width of the absorption feature (Par. [0057]) performed by the first optical detector (Fig. 1 @ 64, Par. [0056]) and the at least one second optical detector (Fig. 1 @ 52, Par. [0056]); and 
a fifth operational mode determines absorbance from a measurement of width of the at least one absorption feature at different wavelengths tuned to different absorption lines of a species to be detected in the gas sample (Par. [0049, 0057]).  

Regarding Claim 16, Bounaix teaches wherein the laser diode is a vertical- cavity surface-emitting laser diode (Par. [0005]). 

Regarding Claim 17, Bounaix teaches wherein the species to be detected in the gas sample to be analyzed is methane gas (Par. [0002]).  
 
Regarding Claim 18, Bounaix teaches wherein the wavelength of the light beam emitted by the light source is controllably modulated by periodic oscillation of current applied to the laser diode by the control circuitry (Par. [0057-0058], Claim 24, i.e. the modulation, inherently teaches control circuitry).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bounaix in view of US Patent Pub. No. 2010/0140478 A1 by Wilson et al (hereinafter Wilson).
 

Regarding Claim 2, Bounaix teaches wherein the device (See Claim 1 rejection) but does not explicitly teach comprises an internal power source certified for use in potentially explosive atmospheres, said internal power source having at least one rechargeable battery and a battery enclosure for use in a hazardous area, said at least one rechargeable battery comprising a 3.65 V high energy lithium-ion cell and a protective cover in order to cover positive and negative terminals of the lithium-ion cell; and/or 


However, Wilson teaches an internal power source certified for use in potentially explosive atmospheres, said internal power source having at least one rechargeable battery and a battery enclosure for use in a hazardous area, said at least one rechargeable battery comprising a 3.65 V high energy lithium-ion cell and a protective cover in order to cover positive and negative terminals of the lithium-ion cell (Par. [0085]); and/or 
wherein the device comprises a power circuit with intrinsic safety technology for safe operation of the electrical equipment of the device in hazardous areas by limiting the energy, electrical and thermal, available for ignition (Par. [0085]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bounaix by Wilson as taught above such that an internal power source certified for use in potentially explosive atmospheres, said internal power source having at least one rechargeable battery and a battery enclosure for use in a hazardous area, said at least one rechargeable battery comprising a 3.65 V high energy lithium-ion cell and a protective cover in order to cover positive and negative terminals of the lithium-ion cell; and/or wherein the device comprises a power circuit with intrinsic safety technology for safe operation of the electrical equipment of the device in hazardous areas by limiting the energy, electrical and thermal, available for  (Par. [0085]).

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bounaix in view of US Patent No. 7710568 B1 by Paige et al (hereinafter Paige).

Regarding Claim 3, Bounaix teaches wherein the evaluation unit comprises: 
signal-processing electronics (Fig. 1 @ 56, 68, 58, 70, form the signal-processing electronics, Par. [0052]) for acquiring data from the first (Fig. 1 @ 64, Par. [0056]) and the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) and for establishing linelocking and a comparative signal source (Par. [0055]) of at least one absorption feature (Par. [0053]: methane); and 
a microcontroller (Fig. 1 @ 42, Par. [0052]) receiving said data from said signal-processing electronics (Fig. 1 @ 56, 68, 58, 70, form the signal-processing electronics, Par. [0052]), and wherein the device additionally comprises: 
a display (Claim 21: display) for displaying said data (Claim 21: gas concentration) from said microcontroller (Fig. 1 @ 42, Par. [0052]), wherein said display (Claim 21: display) and data in PPM, percent LEL and percent gas (Par. [0055-0056]) but does not explicitly teach can switch between displaying said data; 
alarms controlled by said microcontroller; and/or 
a user button for inputting options and modes.  

However, Paige teaches wherein said display can switch between displaying said data in PPM, percent LEL and percent gas (Claim 7);
(Claim 8); and/or 
a user button for inputting options and modes (Claim 10).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bounaix by Paige as taught above such that above limitations are accomplished in order to realize and attaine the result by means of the instrumentalities and combinations particularly pointed out (Paige, Col 3, line 20-23) to obtain a predictable result.

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bounaix in view of US Patent Pub. No. 2011/0299084 A1 by Feitisch et al (hereinafter Feitisch).

Regarding Claim 4, Bounaix teaches the laser diode and the measuring chamber and  the light is detected by the first optical detector (See Claim 1 rejection) but does not explicitly teach wherein further a reference cell is provided in which at least one species is contained which is to be detected in the gas sample to be analyzed, wherein the reference cell is designed such that at least a part of the light emitted by the laser diode passes through the reference cell after the light has passed through the measuring chamber and before the light is detected by the first optical detector.  

However, Feitisch teaches a reference cell (Fig. 2 @ 110, Par. [0042]) is provided in which at least one species is contained which is to be detected in the gas sample to be analyzed (Abstract, Par. [0009, 0042]), wherein the reference cell is designed (Fig. 2 @ 110, Par. [0042]) such that at least a part of the light (Fig. 2 @ 104, Par. [0042]) emitted (Fig. 2 @ 102, Par. [0042]) passes through the reference cell (Fig. 2 @ 114, Par. [0042]) after the light has passed through the measuring chamber (Fig. 2 @ 104, Par. [0042]) and before the light is detected by the first optical detector (Fig. 2 @ 106, Par. [0042], illustrates that light 104 has passed through the measuring chamber 110 before reached to the detector 106).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bounaix by Feitisch as taught above such that above limitations are accomplished in order to provide a validation and measurement cell in line such that it measures a trace gas concentration or a zero gas concentration in the sample measurement cell while simultaneously passing through the trace gas concentration in the validation cell (Feitische, Par. [0039]) to derive the trace gas concentration in the sample measurement cell (Feitische, Par. [0040]).


12.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bounaix in view of US Patent No. 4818100 by Breen (hereinafter Breen).

Regarding Claim 5, Bounaix teaches wherein the first optical detector and/or the at least one second optical detector for detection of the light emitted by the laser diode or for direct detection of the light emitted by the laser diode and the evaluation unit (See Claim 1 rejection); but does not explicitly teach harmonic detection; 
at least one phase detector for a phase-locked loop circuit allocated to the first optical detector and/or the at least one second optical detector.  

(Fig. 1 @ PD2, Col 4, line 9-30); 
at least one phase detector (Fig. 1 @ 98, Col 4, line 9-30) for a phase-locked loop circuit (Fig. 1 @ 104, Col 4, line 9-30) allocated to the first optical detector and/or the at least one second optical detector (Fig. 1 @ PD2, Col 4, line 9-30).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bounaix by Breen as taught above such that wherein the first optical detector and/or the at least one second optical detector are/is selectively operable for harmonic detection of the light emitted by the laser diode or for direct detection of the light emitted by the laser diode and wherein the evaluation unit comprises at least one phase detector for a phase-locked loop circuit allocated to the first optical detector and/or the at least one second optical detector are accomplished in order to provide the phase locked loop which locks onto the harmonic of the laser diode (Breen, Col 4, line 28-30).

Regarding Claim 7 Bounaix teaches wherein the evaluation unit (Fig. 1 @ 42, Par. [0052]) is operable: 
in a first operating mode, in which the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) is operated for the detection of the light emitted by the laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) and a signal path (Fig. 1 @ 54, Par. [0052]) recorded by the at least one second optical detector is evaluated (Par. [0053-0056, 0058]); 
in a second operating mode, in which the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) is operated for the detection of the light emitted by the laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) and the signal path recorded by the at least one second optical detector is evaluated (Par. [0053-0056, 0058]); 
in a third operating mode, in which the first optical detector (Fig. 1 @ 64, Par. [0056]) is operated for the detection of the light emitted by the laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) and a signal path recorded by the first optical detector is evaluated (Par. [0053-0056, 0058]); and 
in a fourth operating mode in which the at least one laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is driven in such a way that light emits in a frequency spectrum which is tuned to a selected absorption line of a species to be detected in the gas sample to be analyzed (Par. [0002, 0049, 0057]), wherein 
the selected absorption line is weaker than an absorption line, onto which the frequency spectrum of the light emitted by the at least one laser diode is in the first to third operating mode (Par. [0002]: The rate of absorption of the light beam is used as an indicator of the level of concentration of the gas in the sample, [0035]: low-level concentrations of a selected gas, [0049]: tunable laser diode absorption spectroscopy, [0053], [0057]: laser beam 12 that varies in frequency over a selected bandwidth. Each current pulse produces light that varies in frequency above and below the frequency that undergoes the greatest absorption of the specific gas the instrument is designed to detect. Thus teaches the limitations), and wherein 
in the fourth operating mode the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) is selectively operated for detection of the light emitted by the at least one laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) and the signal path recorded by (Par. [0053-0056, 0058]) but does not explicitly teach harmonic detection and direct detection.  

However, Breen teaches harmonic detection (Fig. 1 @ PD2, Col 4, line 9-30).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bounaix by Breen as taught above such that harmonic detection is accomplished in order to improve accuracy (Breen, Col 2, line 61-64).

Still lacking direct detection.

However, Bounaix further teaches direct detection (Fig. 1 @ 32).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify second optical detector (Fig. 1 @ 52, Par. [0056]) and signal path (Fig. 1 @ 54, Par. [0052]) of Bounaix by optical detector (Fig. 1 @ 32, Par. [0050]) and signal path (Fig. 1 @ 34, Par. [0050]) of Bounaix such that direct detection of the light emitted by the laser diode is accomplished in order to provide a reference signal (Bounaix, Par. [0050]).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886